


EXHIBIT 10.3.1
DEFERRED BONUS COMPENSATION PLAN
FOR
EMPLOYERS MUTUAL CASUALTY COMPANY
AND
SUBSIDIARY AND AFFILIATED COMPANIES




1.    Purpose of the Plan. Employers Mutual Casualty Company and some of its
subsidiary and affiliated companies have established bonus compensation programs
for certain executives and branch managers. The purpose of this Plan is to
benefit each participating Company by providing an option to key employees with
respect to deferral of certain bonus income until retirement. This Plan will aid
each participating Company in retaining its present management and, should
circumstances require it, to attract additions to management. Unless otherwise
stated, references hereinafter to “Company” and to “Board” or “Board of
Directors” shall refer separately to each participating Company which has
adopted this Plan and separately to each Board of Directors of each such
participating Company.


2.    Administration of the Plan. Subject to the provisions of this Plan, each
Board shall have exclusive power to decide whether to permit its employees who
are eligible for any bonus program maintained by the Company to participate in
this Plan. If any Board desires to participate in this Plan, it shall adopt a
resolution adopting this Plan with respect to any bonus plan it maintains for
key employees, specifying in the resolution the specific bonus plan or plans
that are eligible to participate in this Plan. The Board of Directors of
Employers Mutual Casualty Company shall have authority and responsibility to
amend, revise, terminate and interpret the Plan, to establish and revise rules
and regulations relating to the Plan, and to make any other determination that
it believes necessary or advisable for administration of the Plan.


3.    Participation. Individual participants in the Plan shall be those
individuals who are participants under a participating company’s bonus income
plan that has been designated by that participating company for participation in
this Plan. Prior to December 31 of each Plan year, each eligible participant, if
he or she wishes to defer all or any part of the bonus that would be paid to the
participant in the following Plan Year with respect to performance in the Plan
Year, shall file an election designating that portion (expressed as a
percentage) of his or her bonus that otherwise would have been paid in the
following Plan Year with respect to performance in the Plan Year in which the
election is made; provided however, in no event shall amounts of less than
$500.00 be deferred. Once an election is made for a Plan Year, it may not be
later revoked except upon approval of the Board of Directors of the
participating Company.


4.    Crediting of Deferred Compensation. Each bonus deferred by a participant
shall be credited to an account maintained for such participant. Amounts shall
be credited to the account of the participant on the date that the deferred
bonus would have otherwise been paid in cash to the participant by the
participating company. Deferred amounts that are credited to the account of the
participant shall be credited with interest compounded annually based upon the
effective yield for the most recent issue of ten year U.S. Treasury notes as
quoted in the Wall Street Journal or a similar publication on the day the
deferred compensation is credited to the account of the participant. Upon the
expiration of ten years from the date of crediting, the account of the
participant with respect to any deferred compensation, the amount in the account
with respect to such deferred compensation shall be credited with interest from
that day forward based upon the effective yield on the most recent issue of ten
year U.S. Treasury notes as quoted in the Wall Street Journal or a similar
publication on such date, with interest recalculated for each subsequent ten
year period in a like manner.


5.    Limitations on Obligations of the Company. The deferred compensation
obligation of each participating Company, with respect to any Participant,
shall, at all times, be unsecured and payments to be made with respect to any
deferred compensation obligation under this Plan shall be paid out of the
general operating revenue of the Company.


6.    Conditions on Right to Payment of Deferred Compensation. A participant
shall not be entitled to payment of any deferred compensation until he or she
reaches retirement age (including early retirement age if he or she is eligible
and takes early retirement) as defined in the participating Company’s retirement
plan, or upon death or permanent disability, whichever occurs first. Upon Board
approval, payment may be made to a Participant prior to retirement or early
retirement in the event employment terminates prior to the time the participant
is eligible for retirement or early retirement under the Company’s pension plan.



252

--------------------------------------------------------------------------------




7.    Form and Timing of Payment. At the election of the Board, upon consulting
with the Participant, payments of deferred compensation shall be made in lump
sum or in equal annual installments over a period of time not to exceed the life
expectancy of the Participant, or the joint life expectancy of the Participant
and his or her spouse, if married. Payment may commence upon retirement, early
retirement, permanent disability or death, either during the Plan Year of
separation or the Plan Year following separation. Upon Board approval,
Participants involuntarily terminated from employment may receive payments
during the first 90 days following termination.


Installment payments shall be made within 15 days following the first day of the
Plan Year in which payment is to be made. If payment is to be made in a lump
sum, such payment shall be made within 15 days following the first day of the
Plan Year in which payment is to be made.


In the event of the death of the Participant occurring either before the
commencement of payment or before the full balance of the Participant’s account
has been paid, the unpaid balance of deferred compensation shall be paid in a
lump sum to the Participant’s designated beneficiary, or in the absence of such
designation, by will or by the laws of descent and distribution of the state of
residency of the Participant at the time of his or her death. In all cases,
payment shall be made within 30 days following date of death. Interest earned
through the date of payment shall be credited to the Participant’s account.


8.    Effective Date. This Plan sets forth the policy with respect to deferral
of bonus compensation as adopted by the Board of Directors of Employers Mutual
Casualty Company. This Plan as to Employers Mutual Casualty Company is effective
as of November 1, 1985. This Plan, as to each other company that is an affiliate
or subsidiary of Employers Mutual Casualty Company, shall become effective on
the date adopted by such Company. “Plan Year” means a calendar year January 1
through December 31. The first Plan Year shall be the year beginning January 1,
1985.


9.    Amendment and Termination. The Board of Directors of any participating
Company may at any time terminate this Plan as to its participation. The Plan
may be amended at any time by the Board of Directors of Employers Mutual
Casualty Company. No such action shall adversely affect any right or obligation
with respect to any deferred compensation and interest credited thereto
previously granted to a participant.


10.    Employment Rights. Neither the adoption of the Plan nor any of its
provisions shall confer upon any participant any right to continued employment
with Company or affect in any way the right of the Company to terminate the
employment of a participant at any time.



253

--------------------------------------------------------------------------------




DEFERRED COMPENSATION PLAN
FOR
BOARD OF DIRECTORS
OF
EMC INSURANCE GROUP INC.




1.    Purpose of the Plan. EMC Insurance Group Inc. ("EMC, Inc.") pays annual
retainer and/or per meeting board and committee fees to members of its Board of
Directors who are not employees. The purpose of this Plan is to aid EMC in
attracting and retaining qualified and experienced individuals to serve on the
Board of Directors of EMC, Inc. Unless otherwise stated, references hereinafter
to "Board" or "Board of Directors" shall refer to the Board of Directors of EMC,
Inc.


2.    Administration of the Plan. The Board of Directors shall have authority
and responsibility to amend, revise, terminate and interpret the Plan, to
establish and revise rules and regulations relating to the Plan, and to make any
other determination that it believes necessary or advisable for administration
of the Plan. The Secretary of EMC Inc. shall maintain the records and accounts
for the Plan.


3.    Participation. With respect to each Plan Year, each person who is or will
be a member of the Board for that Plan Year and who is not an employee of EMC,
Inc. or its subsidiaries or affiliate corporations for that Plan Year shall be
eligible to participate in the Plan. Prior to January 1 of each Plan Year a
participant shall file a written election with the Secretary of EMC, Inc.
designating that portion (expressed as a percentage) of his or her director fees
for the coming Plan Year (including annual retainer fee, if any, and board and
committee meeting fees) that he or she elects to defer.


4.    Crediting of Deferred Compensation. For any fees deferred by a Director,
the deferred amount shall be credited to an account maintained for such
Director. Deferred amounts shall be credited to the account of the Director on
the date that the amount of deferred fee would have otherwise been paid in cash
by EMC, Inc. to the Director. Deferred amounts credited to the account of the
Director shall be credited with interest compounded annually based upon the
effective yield for the most recent issue of ten year U.S. Treasury Notes as
quoted in the Wall Street Journal or a similar publication on the day the
deferred amounts are credited to the account of the Director. Upon the
expiration of ten years from the date of crediting the account of the Director
with respect to deferred amounts, the amount in the account with respect to such
deferred amount shall be credited with interest from that day forward based upon
the effective yield on the most recent issue of ten year U.S. Treasury Notes as
quoted in the Wall Street Journal or a similar publication on such date, with
interest recalculated for each following ten year period in a like manner.


5.    Limitations on Obligations of the Company. The deferred compensation
obligation of EMC, Inc. with respect to any Director shall at all times be
unsecured and payments to be made with respect to any deferred compensation
obligation under this Plan shall be paid out of the general operating revenue of
EMC, Inc.


6.    Conditions on Right to Payment of Deferred Compensation. A Director shall
not be entitled to payment of any deferred director fees until the time elected
by the Director as set forth on the written election form filed with the
Secretary of EMC. Inc., or until his or her death or permanent disability,
whichever occurs first. The Director may elect to receive deferred fees and
accumulated interest either in a lump sum payment, or in substantially equal
annual installments over a period of time not to exceed the life expectancy of
the Director at the time payments are to commence. Once an election is filed, it
shall not be changed with respect to the accounts involved except by approval of
the Board of Directors of EMC. Inc.
 
Installment payments shall be made within 15 days following the first day of the
Plan Year in which payment is to be made. If payment is to be made in a lump
sum, such payment shall be made within 15 days following the first day of the
Plan Year in which payment is to be made.


In the event of the death of the Director occurring either before the
commencement of payment or before the full balance of the Director's account has
been paid, the unpaid balance of deferred compensation shall be paid in a lump
sum to the Director's designated beneficiary, or in the absence of such
designation, by will or by the laws of descent and distribution of the state of
residency of the Director at the time of his or her death. In all cases, payment
shall be made within 30 days following date of death. Interest earned through
the date of payment shall be credited to the Director's account.


7.    Effective Date. This Plan sets forth the policy with respect to deferral
of director fees as adopted by the Board of Directors of EMC Insurance Group
Inc. This Plan is effective as of January 1, 1987. "Plan Year" means a calendar
year January 1 through December 31. The first Plan Year shall be the year
beginning January 1, 1987.



254

--------------------------------------------------------------------------------




8.    Amendment and Termination. The Plan may be amended at any time by the
Board of Directors of EMC Insurance Group, Inc. No such action shall adversely
affect any right or obligation with respect to any deferred compensation and
interest credited thereto previously granted to a Director.



255